FILED
                            NOT FOR PUBLICATION                             FEB 19 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MANUEL DE JESUS MARTINEZ-                        No. 10-70977
ESCALERA,
                                                 Agency No. A048-144-371
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted February 4, 2014
                               Pasadena, California

Before: SCHROEDER and CLIFTON, Circuit Judges, and TUNHEIM, District
Judge.**

       Manuel de Jesus Martinez-Escalera petitions for review of the decision of

the Board of Immigration Appeals (“BIA”) denying his motion to reopen. The

BIA rejected Martinez-Escalera’s argument that he could meet the seven-year

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable John R. Tunheim, United States District Judge for the
District of Minnesota, sitting by designation.
residency requirement for cancellation of removal by imputing the residence of his

United States citizen children. We deny the petition.

      Martinez-Escalera attempts to rely on our decision in Cuevas-Gaspar v.

Gonzales, 430 F.3d 1013, 1029 (9th Cir. 2005), in which we held that a parent’s

admission for permanent residence status is imputed to the parent’s unemancipated

minor child for purposes of satisfying the residency requirement for cancellation of

removal. The Supreme Court abrogated Cuevas-Gaspar with Holder v. Martinez

Gutierrez, 132 S. Ct. 2011, 2017 (2012) (holding that the BIA’s interpretation of

the cancellation of removal statute as requiring an alien to satisfy the residency

requirements on his own was reasonable). Id. We appreciate the efforts of counsel

to distinguish Martinez Gutierrez, but those efforts ultimately fail.

      PETITION DENIED.




                                           2